*1314Appeal from an order of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered December 23, 2014. The order denied plaintiff’s motion seeking, inter alia, to strike defendants’ answer.
Now, upon reading and filing the stipulation of discontinuance signed by the plaintiff on November 27, 2015 and by the attorney for the defendants on December 3, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Centra, J.P., Peradotto, Lindley, DeJoseph and Scudder, JJ.